Exhibit 10

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION, INC.

MOORE-LANGEN PRINTING COMPANY, INC.

FEDERAL MARKETING CORP.

Dated as of:  November 9, 2006

Citizens Bank of Massachusetts (successor

to State Street Bank and Trust Company),
Individually and as Agent

28 State Street

Boston, Massachusetts  02109

KeyBank National Association

One Canal Place

Portland, Maine  04101

Sovereign Bank (a federal savings bank)

75 State Street

Boston, Massachusetts  02109

JPMorgan Chase Bank, N.A.

2 Corporate Drive, 7th Floor

Shelton, CT  06484

Wells Fargo Bank, N.A.

One Boston Place

Boston, Massachusetts  02108

RBS Securities Corporation,
As Joint Lead Arranger and Joint Book Runner

28 State Street - 13th Floor
Boston, Massachusetts  02109

 

1


--------------------------------------------------------------------------------




J. P. Morgan Securities Inc.,
As Joint Lead Arranger and Joint Book Runner

270 Park Avenue, 5th Floor

New York City, New York  10017

Re:          Amendment No. 4 to Amended and Restated Revolving Credit Agreement

Ladies and Gentlemen:

We refer to the Amended and Restated Revolving Credit Agreement, dated as of
March 31, 2003 (as amended, the “Agreement”), among COURIER CORPORATION, COURIER
COMPANIES, INC., COURIER FOREIGN SALES CORPORATION LIMITED, COURIER
KENDALLVILLE, INC., COURIER PROPERTIES, INC., NATIONAL PUBLISHING COMPANY,
COURIER NEW MEDIA, INC., BOOK-MART PRESS, INC., DOVER PUBLICATIONS, INC.,
RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN PRINTING COMPANY, INC. and
FEDERAL MARKETING CORP. (each a “Borrower” and collectively the “Borrowers”),
CITIZENS BANK OF MASSACHUSETTS, in its capacity as a Bank (“Citizens”),
SOVEREIGN BANK, in its capacity as a Bank (“Sovereign”), KEYBANK NATIONAL
ASSOCIATION, in its capacity as a Bank (“Key”), JPMORGAN CHASE BANK, N.A., in
its capacity as a Bank (“JPM”) and WELLS FARGO BANK, N.A. in its capacity as a
Bank (“Wells Fargo”; and together with Citizens, Sovereign, Key and JPM, the
“Banks”), and CITIZENS BANK OF MASSACHUSETTS, in its capacity as agent for the
Banks (the “Agent”), RBS SECURITIES CORPORATION, in its capacity as Joint Lead
Arranger and Joint Book Runner, and J. P. MORGAN SECURITIES INC., in its
capacity as Joint Lead Arranger and Joint Book Runner.

Terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Agreement, shall have the same respective
meanings herein as therein.

We have requested you to make certain amendments to the Agreement.  You have
advised us that you are prepared and would be pleased to make the amendments so
requested by us on the condition that we join with you in this Amendment.

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree with you as follows:

 

2


--------------------------------------------------------------------------------




ARTICLE I

 

AMENDMENTS TO AGREEMENT

Effective as of November 9, 2006, the Agreement is amended as follows:

(a)           The term “Loan Documents” shall, wherever used in the Agreement or
any of the other Loan Documents, be deemed to also mean and include this
Amendment, the Citizens Second Amended and Restated Revolving Credit Note, the
Key Second Amended and Restated Revolving Credit Note, the Sovereign Second
Amended and Restated Revolving Credit Note, the JPM Revolving Credit Note, the
Wells Fargo Revolving Credit Note and the Citizens Amended and Restated Swing
Line Note (each as defined below).

(b)           Section 1.1.18 of the Agreement is amended to read in its entirety
as follows:

“1.1.18 “Commitment Percentage” means, with respect to the Revolving Credit
Commitment and the Swing Line Commitment, (i) in relation to Citizens 20%, (ii)
in relation to Key 20%, (iii) in relation to Sovereign 20%, (iv) in relation to
JPM 20% and (v) in relation to Wells Fargo 20%, as each may be adjusted from
time to time in accordance with Section 2.9 or Section 10.10.”

(c)           Section 1.1.63 of the Agreement is amended to read in its entirety
as follows:

“1.1.63  “Revolving Loan Maturity Date” means March 31, 2011.”

(d)           Section 1.1.64 of the Agreement is amended to read in its entirety
as follows:

“1.1.64  “Revolving Loan Maximum Amount” means $100,000,000.  The Revolving Loan
Maximum Amount may be decreased pursuant to Section 2.3 or increased pursuant to
Section 2.9.”

(e)           A new Section 2.9 is hereby added to the Agreement which shall be
as follows:

“2.9.  Increase in Revolving Loan Maximum Amount.

2.9.1  Request for Increase.  Provided (i) there exists neither an Event of
Default nor any condition which would, with notice or the lapse of time, or
both, constitute an Event of Default, (ii) the Borrowers have delivered to the
Agent evidence that the increase contemplated by this Section 2.9 has been duly
authorized by all necessary corporate action, and (iii) the

 

3


--------------------------------------------------------------------------------




Borrowers have delivered to the Agent a legal opinion of in-house or special
counsel with respect to the due authorization of the increase contemplated by
this Section 2.9, then, upon notice to the Agent (which shall promptly notify
the Banks), the Borrowers may from time to time request an increase in the
Revolving Loan Maximum Amount by an amount not exceeding $100,000,000 in the
aggregate for all such requests.  At the time of sending such notice, the
Borrowers (in consultation with the Agent) shall specify the time period within
which each Bank is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Banks).

2.9.2  Bank Elections to Increase.  Each Bank shall notify the Agent within such
time period whether or not it agrees to increase its Revolving Credit Commitment
and, if so, whether by an amount equal to, greater than, or less than its
Commitment Percentage of such requested increase.  Any Bank not responding
within such time period shall be deemed to have declined to increase its
Revolving Credit Commitment.

2.9.3  Notification by Agent; Additional Banks.  The Agent shall notify the
Borrowers and each Bank of the Banks’ responses to each request made hereunder. 
In the event that the aggregate amount of the increases agreed to by the Banks
(including those Banks willing to agree to an increase in their Revolving Credit
Commitments in amounts greater than their Commitment Percentages) is less than
the amount of increase requested by the Borrowers, then, to achieve the full
amount of the requested increase, additional financial institutions approved by
the Agent and the Borrowers may become Banks pursuant to a joinder agreement in
form and substance satisfactory to the Agent and its counsel and by Courier and
its counsel on behalf of the Borrowers.

2.9.4  Effective Date and Allocations.  If the Revolving Loan Maximum Amount is
increased in accordance with this Section 2.9, the Agent and the Borrowers shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Agent shall promptly notify the Borrowers and
the Banks of the final allocation of such increase and the Increase Effective
Date.

2.9.5  Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, each Borrower shall deliver to the Agent a certificate of such
Borrower, dated as of the Increase Effective Date (in sufficient copies for each
Bank), signed by the chief financial officer or treasurer of such Borrower,
(i) certifying and attaching the resolutions adopted by such entity approving or
consenting to such increase, and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 3 of the Agreement, and the

 

4


--------------------------------------------------------------------------------




representations and warranties in each other Loan Document, are true and correct
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) neither an Event
of Default nor any condition, which would, with notice or the lapse of time, or
both, constitute an Event of Default, exists.”

(f)            Exhibits A-1 and A-2 to the Agreement are each hereby amended and
restated as set forth on Annex 1 and Annex 2, respectively.

(g)           The Borrowers have informed the Agent and the Banks that
Massachusetts National Publishing Business Trust was terminated as of June 30,
2004.  Accordingly, MNPBT is no longer a Subsidiary and the term “Borrower” or
“Borrowers” shall no longer be deemed to also mean and include MNPBT.  Further,
Exhibit F to the Agreement is amended by deleting therefrom all references to
MNPBT.

ARTICLE II

AMENDMENT TO NOTES

Effective as of November 9, 2006, each of the Revolving Credit Notes in favor of
Citizens, Key and Sovereign is amended and restated in its entirety, each
substantially in the form attached hereto as Annex 1, with appropriate
insertions (respectively, the “Citizens Second Amended and Restated Revolving
Credit Note”, the “Key Second Amended and Restated Revolving Credit Note” and
the “Sovereign Second Amended and Restated Revolving Credit Note”).  In
addition, the Swing Line Note in favor of Citizens is amended and restated in
its entirety, substantially in the form attached hereto as Annex 2 (the
“Citizens Amended and Restated Swing Line Note”).  Further, the Borrowers are
issuing separate Revolving Credit Notes in favor of each of JPM and Wells Fargo,
each substantially in the form attached hereto as Annex 3, with appropriate
insertions (respectively, the “JPM Revolving Credit Note” and the “Wells Fargo
Revolving Credit Note”).

ARTICLE III

CONDITIONS PRECEDENT TO AMENDMENT NO. 4

This Amendment shall become and be effective as of the date hereof, but only if
the Agent shall have received the following documents in form and substance
satisfactory to the Agent and each Bank and duly executed and delivered by the
parties thereto:

(a)           this Amendment;

 

5


--------------------------------------------------------------------------------




(b)           the Citizens Second Amended and Restated Revolving Credit Note,
the Key Second Amended and Restated Revolving Credit Note and the Sovereign
Second Amended and Restated Revolving Credit Note;

(c)           the Citizens Amended and Restated Swing Line Note; and

(d)           the JPM Revolving Credit Note and the Wells Fargo Revolving Credit
Note.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrowers jointly and severally represent and warrant to you as follows:

(a)           Representations in Agreement.  Each of the representations and
warranties made by the Borrowers in the Agreement was true, correct and complete
when made and is true, correct and complete on and as of the date hereof with
the same full force and effect as if each of such representations and warranties
had been made by the Borrowers on the date hereof and in this Amendment (except
to the extent that such representations and warranties relate expressly to an
earlier date).

(b)           No defaults or Events of Default.  No Event of Default, or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default, exists on the date of this Amendment (after
giving effect to all of the arrangements and transactions contemplated by this
Amendment).

(c)           Binding Effect of Documents.  This Amendment and each of the
Citizens Second Amended and Restated Revolving Credit Note, the Key Second
Amended and Restated Revolving Credit Note, the Sovereign Second Amended and
Restated Revolving Credit Note, the JPM Revolving Credit Note, the Wells Fargo
Revolving Credit Note and the Citizens Amended and Restated Swing Line Note has
been duly authorized, executed and delivered to you by the Borrowers and is in
full force and effect as of the date hereof, and the agreements and obligations
of the Borrowers contained herein and therein constitute the joint and several,
and legal, valid and binding obligations of the Borrowers enforceable against
the Borrowers in accordance with their respective terms.

ARTICLE V

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall

 

6


--------------------------------------------------------------------------------




constitute one instrument.  In making proof of this Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.  Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the
Agreement and each of the Loan Documents shall remain unmodified, and the
Agreement and each of the Loan Documents, as amended and supplemented by this
Amendment, are confirmed as being in full force and effect.

[remainder of page intentionally left blank]

 

7


--------------------------------------------------------------------------------


If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement among you and the undersigned.

Very truly yours,

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION

  LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

  COMPANY, INC.

FEDERAL MARKETING CORP.

By:

/s/ Lee Cochrane

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 4]

8


--------------------------------------------------------------------------------




The foregoing Amendment is hereby accepted by the undersigned as of November 9,
2006.

The Banks:

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

 /s/ Michael D. Elwell

 

 

 

Name: Michael D. Elwell

 

 

Title: Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 /s/ John Everett

 

 

 

Name: John Everett

 

 

Title: Vice President

 

 

 

SOVEREIGN BANK (a federal savings bank)

 

 

 

 

 

By:

 /s/ Penny Garver

 

 

 

Name: Penny Garver

 

 

Title: Senior Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 /s/ D. Scott Farquhar

 

 

 

Name: D. Scott Farquhar

 

 

Title: Vice President

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

 /s/ David M. Crane

 

 

 

Name: David M. Crane

 

 

Title: Vice President

 

[Signature Page to Amendment No. 4]

9


--------------------------------------------------------------------------------




 

The Agent:

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

 /s/ Michael D. Elwell

 

 

 

Name: Michael D. Elwell

 

 

Title: Vice President

 

 

 

 

 

The Joint Lead Arrangers and Joint Book
Runners:

 

 

 

RBS SECURITIES CORPORATION

 

 

 

 

 

By:

 /s/ James C. Gregg

 

 

 

Name: James C. Gregg

 

 

Title: Senior Vice President

 

 

 

J. P. MORGAN SECURITIES INC.

 

 

 

 

 

By:

 /s/ Peter G. DeMaria

 

 

 

Name: Peter G. DeMaria

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 4]

10


--------------------------------------------------------------------------------


Annex 1

SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

$20,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of                                  
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000.00), or so
much thereof as shall have been advanced by the Bank to the Borrowers by way of
revolving loans under the Credit Agreement (as hereinafter defined) and shall
remain outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

1-1

 


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003,
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Revolving Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will

1-2

 


--------------------------------------------------------------------------------




have an obligation to prepay principal of this Note upon the terms contained in
the Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

1-3

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE has
been duly executed by the undersigned on the day and in the year first above
written in Boston, Massachusetts.

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION

  LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

  COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

 

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

1-4

 


--------------------------------------------------------------------------------


Annex 2

AMENDED AND RESTATED SWING LINE NOTE

$15,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of CITIZENS BANK OF MASSACHUSETTS
(successor to State Street Bank & Trust Company) (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of
FIFTEEN MILLION DOLLARS ($15,000,000), or so much thereof as shall have been
advanced by the Bank to the Borrowers by way of swing line loans under the
Credit Agreement (as hereinafter defined) and shall remain outstanding, such
payment to be made as hereinafter provided, and to pay interest on the principal
sum outstanding hereunder from time to time from the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

2-1


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Swing Line Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Citizens Bank of
Massachusetts located at 28 State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will

 

2-2


--------------------------------------------------------------------------------




have an obligation to prepay principal of this Note upon the terms contained in
the Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

2-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this AMENDED AND RESTATED SWING LINE NOTE has been duly
executed by the undersigned on the day and in the year first above written in
Boston, Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION

  LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

  COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

 

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

2-4


--------------------------------------------------------------------------------


Annex 3

REVOLVING CREDIT NOTE

$20,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of
                                           (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of TWENTY
MILLION DOLLARS ($20,000,000), or so much thereof as shall have been advanced by
the Bank to the Borrowers by way of revolving loans under the Credit Agreement
(as hereinafter defined) and shall remain outstanding, such payment to be made
as hereinafter provided, and to pay interest on the principal sum outstanding
hereunder from time to time from the date hereof until the said principal sum or
the unpaid portion thereof shall have become due and payable as hereinafter
provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the

 

3-1


--------------------------------------------------------------------------------




Agent in U.S. Dollars, at the Agent’s Head Office (as hereinafter defined), on
the due date of such payment, and in immediately available and freely
transferable funds.  All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003,
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Revolving Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will have an obligation to prepay principal of this Note upon the terms
contained in the Credit

 

3-2


--------------------------------------------------------------------------------




Agreement.  Any partial payment of the indebtedness evidenced by this Note shall
be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

3-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed by the
undersigned on the day and in the year first above written in Boston,
Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION

  LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

  COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

 

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

3-4


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

$20,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of CITIZENS BANK OF MASSACHUSETTS
(successor to State Street Bank and Trust Company) (hereinafter, together with
its successors in title and assigns, called the “Bank”), the principal sum of
TWENTY MILLION DOLLARS ($20,000,000.00), or so much thereof as shall have been
advanced by the Bank to the Borrowers by way of revolving loans under the Credit
Agreement (as hereinafter defined) and shall remain outstanding, such payment to
be made as hereinafter provided, and to pay interest on the principal sum
outstanding hereunder from time to time from the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

1


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003,
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Revolving Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will

 

2


--------------------------------------------------------------------------------




have an obligation to prepay principal of this Note upon the terms contained in
the Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE has
been duly executed by the undersigned on the day and in the year first above
written in Boston, Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES

CORPORATION LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

 /s/ Lee Cochrane

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

4


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

$20,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of KEYBANK NATIONAL ASSOCIATION
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000.00), or so
much thereof as shall have been advanced by the Bank to the Borrowers by way of
revolving loans under the Credit Agreement (as hereinafter defined) and shall
remain outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

1


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003,
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Revolving Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will

 

2


--------------------------------------------------------------------------------




have an obligation to prepay principal of this Note upon the terms contained in
the Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE has
been duly executed by the undersigned on the day and in the year first above
written in Boston, Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES

CORPORATION LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

/s/ Lee Cochrane

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

4


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

$20,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of SOVEREIGN BANK (a federal savings
bank) (hereinafter, together with its successors in title and assigns, called
the “Bank”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000.00), or so
much thereof as shall have been advanced by the Bank to the Borrowers by way of
revolving loans under the Credit Agreement (as hereinafter defined) and shall
remain outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

1


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003,
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Revolving Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will

 

2


--------------------------------------------------------------------------------




have an obligation to prepay principal of this Note upon the terms contained in
the Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE has
been duly executed by the undersigned on the day and in the year first above
written in Boston, Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES

CORPORATION LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

/s/ Lee Cochrane

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

4


--------------------------------------------------------------------------------


AMENDED AND RESTATED SWING LINE NOTE

$15,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of CITIZENS BANK OF MASSACHUSETTS
(successor to State Street Bank & Trust Company) (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of
FIFTEEN MILLION DOLLARS ($15,000,000), or so much thereof as shall have been
advanced by the Bank to the Borrowers by way of swing line loans under the
Credit Agreement (as hereinafter defined) and shall remain outstanding, such
payment to be made as hereinafter provided, and to pay interest on the principal
sum outstanding hereunder from time to time from the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

1


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Swing Line Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Citizens Bank of
Massachusetts located at 28 State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will have an

 

2


--------------------------------------------------------------------------------




obligation to prepay principal of this Note upon the terms contained in the
Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this AMENDED AND RESTATED SWING LINE NOTE has been duly
executed by the undersigned on the day and in the year first above written in
Boston, Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES

CORPORATION LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

/s/ Lee Cochrane

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

4


--------------------------------------------------------------------------------


REVOLVING CREDIT NOTE

$20,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of JPMORGAN CHASE BANK, N.A.
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000), or so much
thereof as shall have been advanced by the Bank to the Borrowers by way of
revolving loans under the Credit Agreement (as hereinafter defined) and shall
remain outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

1


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003,
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Revolving Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will

 

2


--------------------------------------------------------------------------------




have an obligation to prepay principal of this Note upon the terms contained in
the Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed by the
undersigned on the day and in the year first above written in Boston,
Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION

  LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

  COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

/s/ Lee Cochrane

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

4


--------------------------------------------------------------------------------


REVOLVING CREDIT NOTE

$20,000,000

 

Boston, Massachusetts

 

 

November 9, 2006

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of WELLS FARGO BANK, N.A.
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000), or so much
thereof as shall have been advanced by the Bank to the Borrowers by way of
revolving loans under the Credit Agreement (as hereinafter defined) and shall
remain outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On March 31, 2011, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

1


--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

This Note is made and delivered by the Borrowers to the Bank pursuant to an
Amended and Restated Revolving Credit Agreement, dated as of March 31, 2003,
among the Borrowers, the Banks and the Agent (hereinafter, as varied or
supplemented or amended and restated, called the “Credit Agreement”).  This Note
evidences the joint and several obligations of the Borrowers (a) to repay the
principal amount of each Revolving Loan (as defined in the Credit Agreement)
made by the Bank to the Borrowers pursuant to the Credit Agreement; (b) to pay
interest, as herein and therein provided, on the principal amount hereof
remaining unpaid from time to time; and (c) to pay other amounts which may
become due and payable hereunder as herein provided.  Reference is hereby made
to the Credit Agreement (including the Exhibits annexed thereto) for a complete
statement of the terms thereof.

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)           “Agent” means Citizens Bank of Massachusetts (successor to State
Street Bank and Trust Company), acting in its capacity as Agent for the Banks
under the Credit Agreement.

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will

 

2


--------------------------------------------------------------------------------




have an obligation to prepay principal of this Note upon the terms contained in
the Credit Agreement.  Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Credit Agreement.

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed by the
undersigned on the day and in the year first above written in Boston,
Massachusetts.

 

The Borrowers:

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION

  LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

  COMPANY, INC.

FEDERAL MARKETING CORP.

 

By:

/s/ Lee Cochrane

 

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

 

4


--------------------------------------------------------------------------------